Judgment, Supreme Court, Bronx County (Nicholas J. Iacovetta, J., at plea; John E Collins, J., at sentence), rendered September 10, 2003, as amended August 30, 2006, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, and judgment, same court (John N. Byrne, J.), rendered October 15, 2003, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to a consecutive term of 21/2 to 5 years, unanimously affirmed.
Defendant’s waiver of his right to appeal his robbery conviction did not meet the requirements of People v Lopez (6 NY3d 248 [2006]). In any event, regardless of the validity of defen*319dant’s appeal waiver, we perceive no basis for reducing the sentences.
Since the clerical error at issue has already been corrected, defendant’s claim concerning a DNA databank fee is moot. Concur—Buckley, P.J., Mazzarelli, Nardelli, Catterson and Malone, JJ.